Case: 21-40613      Document: 00516341265         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 2, 2022
                                   No. 21-40613                          Lyle W. Cayce
                                                                              Clerk

   Humberto Rosales Cruz,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


              Application for Certificate of Appealability from the
         United States District Court for the Southern District of Texas
                            USDC No. 7:20-CV-305


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Humberto Rosales Cruz, Texas prisoner # 01970936, seeks a
   certificate of appealability (COA) to appeal the district court’s denial of his
   28 U.S.C. § 2254 petition challenging his conviction of attempted murder.
   The district court denied Cruz’s petition after concluding it was time barred


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40613      Document: 00516341265           Page: 2    Date Filed: 06/02/2022




                                     No. 21-40613


   under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).
   Cruz also moves for an evidentiary hearing.
          This court must examine the basis of its own jurisdiction, sua sponte,
   if necessary. Trent v. Wade, 776 F.3d 368, 387 (5th Cir. 2015). Unless
   otherwise authorized, a magistrate judge’s report and recommendation does
   not constitute a final decision by the district court and is therefore not
   appealable under 28 U.S.C. § 1291. Trufant v. Autocon, Inc., 729 F.2d 308,
   309 (5th Cir. 1984). Here, Cruz filed his notice of appeal after the magistrate
   judge issued her report and recommendation but before the district court
   disposed of his § 2254 petition. Because the magistrate judge’s order was
   not a final appealable decision, we lack jurisdiction to review it. See § 1291;
   Trufant, 729 F.2d at 309. Moreover, Cruz’s premature notice of appeal was
   insufficient to confer jurisdiction on this court from the district court’s order
   dismissing his petition as time barred. See FirsTier Mortg. Co. v. Investors
   Mortg. Ins. Co., 498 U.S. 269, 276-77 (1991); see also United States v. Cooper,
   135 F.3d 960, 963 (5th Cir. 1998).
          Accordingly, this matter is DISMISSED for want of jurisdiction. All
   motions are DENIED as moot.




                                          2